UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAUL HOROWITZ,

                           Plaintiff,                                  ORDER
SPARK ENERGY, INC., et al.,                                      19 Civ. 7534 (PGG)
                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On July 3, 2019, Plaintiff commenced this action by filing a complaint in the

Supreme Court of the State of New York, County of Rockland. (Cmplt. (Dkt. No. 1-1)) On

August 12, 2019, Defendants removed the case to this District. (Notice of Removal (Dkt. No.

1)) Through papers filed on August 19, 2019, Defendants moved to dismiss the complaint.

(Dkt. No. 16) By letter dated October 8, 2019 (Dkt. No. 27), Plaintiff sought leave to file an

amended complaint. On October 23, 2019, Judge Deborah A. Batts – to whom this case was

previously assigned – granted Plaintiff’s application, and Plaintiff filed an amended complaint

one week later. (Am. Cmplt. (Dkt. No. 32)) On November 12, 2019, Defendants filed a motion

to dismiss the amended complaint. (Dkt. No. 33)

               Because Plaintiff amended his complaint, Defendants’ motion to dismiss the

initial complaint (Dkt. No. 16) is denied as moot. See, e.g., Effie Film, LLC v. Murphy, No. 11

CIV. 783 (TPG), 2012 WL 716556, at *3 (S.D.N.Y. Mar. 6, 2012) (“In light of [plaintiff’s] . . .

amended complaint, . . . , [defendant’s] motion to dismiss the original complaint is denied as

moot.”).
            The Clerk of Court is directed to terminate Dkt. No. 16.

Dated: New York, New York
       February 21, 2020




                                             2
